The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: Must local school districts comply with the provisions of 74 O.S. 3103 [74-3103] and 74 O.S. 3105 [74-3105] (1974), relative to the method by which publications are printed and information to be contained in such publications? In general, 74 O.S. 3103 [74-3103] (1974) requires that "all state agencies, departments, boards, commissions and institutions" make every effort to utilize the least expensive means of publishing reports and other publications they are required by law to have printed and distributed. Section 3105 imposes upon "every agency, department, board or institution of the State of Oklahoma" the requirement of having placed upon all printed and published materials certain information. Section 3105 also requires a recital, in addition to the above information, of the number of copies prepared and the cost of printing the publication.  A review of the foregoing statutes clearly reveals a legislative intent that all state agencies, departments, boards, commissions and institutions comply with the mandatory requirements of 74 O.S. 3103 [74-3103] and 74 O.S. 3105 [74-3105]. The question presented, therefore, is whether the independent and dependent school districts of this state are state agencies, departments, boards, commissions or institutions. The matter is a question of statutory intent on the part of the Legislature.  The Constitution of the State of Oklahoma imposes upon the Legislature a mandatory duty to provide a free public education for the school children of the State. Article XIII, Section 1 Okla. Const. The Legislature has chosen to fulfill its constitutional duty by creating statutory political and corporate subdivisions of the State of Oklahoma known as school districts. 70 O.S. 1-108 [70-1-108] (1971) states: "A school district is defined as any area or territory comprising a legal entity, whose primary purpose is that of providing free school education, whose boundary lines are a matter of public record, and the area of which constitutes a complete tax unit." All the school districts of the State are corporation bodies possessing "the usual powers of a corporation for public purposes." 70 O.S. 5-105 [70-5-105] (1971). Each school district is governed by its own board of education. 70 O.S. 5-106 [70-5-106] (1971).  Given the significant differences between the area, function and government of school districts as opposed to traditionally recognized agencies, departments, boards, commissions and institutions of the State of Oklahoma, it does not reasonably follow that the Legislature intended to include, for the purposes of this act, within the mandatory requirements of 70 O.S. 3103 [70-3103] and 70 O.S. 3105 [70-3105] the dependent and the independent school districts of the State. While the Legislature has ample authority to impose similar requirements upon local school districts as have been imposed upon state instrumentalities by 3103 and 3105, it does not appear that such was the intent of the Legislature.  It is, therefore, the official opinion of the Attorney General that the requirements of 74 O.S. 3103 [74-3103] and 74 O.S. 3105 [74-3105] (1974) do not apply to the dependent and independent school districts of the State since they are not agencies, departments, boards, commissions or institutions of the State of Oklahoma within the contemplation of the act.  (John F. Percival)